Allowability Notice

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
A. Claims 1-18 are directed to an information processing apparatus configure to adjust condition data for controlling a printing device, an adjusting method for adjusting condition data and non-transitory computer readable storage medium storing instructions for adjusting condition data. Claims 1, 17, and 18 identify the uniquely distinct features of “(d) determining whether the selected direction-determining method selected for each of the plurality of partial images in the (c) selecting matches a correct method, the correct method being predetermined for each of the plurality of partial images; and 
(e) adjusting, in response to determining that the selected direction-determining method differs from the correct method, the condition data, the (e) adjusting performing at least one of: 
(el) adjusting the condition data so as to increase selectability of the first determination method in a case where the selected direction-determining method is the second determination method while the correct method is the first determination method; and 
(e2) adjusting the condition data so as to increase selectability of the second determination method in a case where the selected direction-determining method is the first determination method while the correct method is the second determination method”. The closest prior art Morikawa (US 2017/0050431) teaches the controller is configured to perform: specifying an estimate value for a target partial image by using color gap information, the target partial image being selected among a plurality of partial images included in an N-th band image; determining whether the estimate value satisfies an estimate condition; determining an ejection execution direction with respect to an N-th ejection processing to be a first direction in response to determination that the estimate value satisfies the estimate condition; and determining the ejection execution direction with respect to the N-th ejection processing to be opposite to the ejection execution direction with respect to an (N-1)-th ejection processing in response to determination that the estimate value does not satisfy the estimate condition (Abstract), either singularly or in combination with other cited references, it fails to anticipate or render the above underlined limitations obvious (when used with all the claimed limitations).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following is an explanation of the relevance of each art to the present invention:
Genta at al. (US 2016/0303857) discloses the plurality of discharge port arrays are provided in a second direction intersecting the first direction. The carriage is configured to reciprocate in the second direction with the print head mounted thereon. The recovery unit is configured to perform a recovery operation for recovering printing performance of the print head. The controller is configured to cause the recovery unit to perform the recovery operation based on a total value of a first value and a second value. Assuming that a front discharge port array and a rear discharge port array of the plurality of discharge port arrays provided in the print head when the carriage moves in an outbound direction are defined as a first discharge port array and a second discharge port array, respectively, the first value is obtained by multiplying a sum of an amount of ink discharged from the first discharge port array when the carriage moves in the outbound direction and an amount of ink discharged from the second discharge port array when the carriage moves in a homebound direction by a first coefficient, and the second value is obtained by multiplying a sum of an amount of ink discharged from the second discharge port array when the carriage moves in the outbound direction and an amount of ink discharged from the first discharge port array when the carriage moves in the homebound direction by a second coefficient, the second coefficient is smaller than the first coefficient (paragraph [0008]). Either alone or in combination with all other cited references, the current reference fails to anticipate or render the invention obvious.
Kikuta a et al. (US 2015/0286905) discloses a halftone processor creates a first dot arrangement and a second dot arrangement from related weighting functions and weighting maps (S1508, S1509), evaluates the image quality when the first dot arrangement and the second dot arrangement are overlapped and combined (S1511, S1512), updates the weightings for only pixels where a dot is arranged in case where the evaluation results in the evaluating step are not within a specified range (S1513), obtains a first dot arrangement and a second dot arrangement that were recreated based on the updated weightings (S1508, S1509), and repeats steps S1508 to S1514 until it is determined that the change in image quality due to position shift when the recreated first and second dot arrangements are overlapped and combined is within a specified range (Abstract). Either alone or in combination with all other cited references, the current reference fails to anticipate or render the invention obvious.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENNIN R RODRIGUEZ whose telephone number is (571)270-1678.  The examiner can normally be reached on Monday-Thursday 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.